Title: To John Adams from Benjamin Rush, 19 August 1779
From: Rush, Benjamin
To: Adams, John


     
      My Dear sir
      Philada. Augt 19. 1779
     
     The same Opinion of your Abilities and Zeal for our country which made me rejoice in your accepting of an embassy to France, leads me to rejoice with most of your countrymen in your Safe return to your native Shores. I am sure you cannot be idle nor unconcerned ’till the Vessel in which our All is embarked is safely moored. We stand in greater Need than ever of men of your principles. You may be much more useful here than you could have been in the cabinet of Lewis 16th. I reprobate the time and manner in which you were recalled. But I have seen — and felt too much of the indelicacy of the Congress to their faithful Servants to be surprised at their behaviour to you. It is to be hoped that All is for the best. And that all will end well.
     I beg leave now to Acknowledge the receipt of two letters from you, the One just before you sailed from Boston and the Other dated at Passy in France. The last contained intelligence of an interesting nature which I published, and which the conduct of the Court of Britain has proved to be true. I was not unmindful of you in your Absence— But had the misfortune of hearing that a very long and particular letter which I wrote to you last winter was thrown into the Sea to prevent its falling into the hands of the enemy. I would have wrote a second and a third time, but knowing Something of the cabals of Congress respecting their commissioners, I was afraid my letters would have reached Paris while you were on your passage to America.
     I congratulate you upon the present favourable complexion of our Affairs both in Europe and in this Country. Divine providence has saved us in Spite of all that we have done to ruin Ourselves. It would require a Volume to give a history of the political proceedings within and out of doors last winter in our city. The Continental money is now breathing its last among us. Our committees have added their illegal and unconstitutional Violence to the ignorance and negligence of the Congress in order to destroy it. Nine tenths of our Contracts now are in gold and silver—Sterling money — or the produce of the Country. The laws of the state prohibiting the circulation of hard money are as much trambled on as the regulations of our committees.
     
     With best compts. to Mrs. Adams I am my Dear sir your sincere and Affectionate friend
     
      Benjn. Rush
     
    